[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After hearing, pursuant to the authority vested in this court by § 49-35b(b)(B), the court orders that the applicants' Motion to Discharge Mechanics Lien be granted. The court finds that the applicants (1) own premises known as lot B-1 on a map filed in Map Book 36, Page 39, Naugatuck Land Records; (2) the defendant A. Aiudi placed a mechanics lien on this property on December 8, 1995; (3) the lien was lodged because of the failure of the subcontractor Jay and Sons to pay for concrete materials used in the construction of the premises; (4) the applicants have shown by clear and convincing evidence that they were owners of and general contractors on the premises and that they paid their sub Jay and Sons in accordance with the subcontract all sums due the subcontractor before any notice from the defendant materialman Aiudi that it had not been paid by Jay and Sons. The court further so finds that the applicant's payment to Jay and Sons was made in good faith; (5) pursuant to §49-36(c) of the statutes the owner of the land is to be allowed his good faith payments made to a subcontractor.
Because in good faith the applicants paid the entire contract price owed to Jay and Sons for concrete work, they have no continuing liability to the defendant.
The defendant's lien is ordered discharged.
FLYNN, J. CT Page 6109